Pratt, J.
Under the decisions (60 N. Y., 60; 91 id., 98, and 93 id., 88), it seems to be clear that the plaintiffs are entitled to an exclusive right of fishery within the limits of their grant.
No question was made at the trial but that the land in litigation was covered by the grants.
The decision in 34 Barb., relied on by appellants, .is overruled by the late cases in the court of appeals, in which the questions are so fully treated that any long discussion here would not be profitable.
The arguments of defendant’s counsel are able and interesting, but we are controlled by authority, and are compelled to direct that judgment be affirmed, with costs.
Babnabd, P. J,, and Dykman, J., concur.